Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 15, 2019

The Court of Appeals hereby passes the following order:

A19A1051. VALENCIA B. ALARCON v. NAJARIAN CAPITAL, LLC.

       This case began as a dispossessory proceeding in magistrate court in Fulton
County. Following an adverse ruling, defendant Valencia B. Alarcon appealed to the
state court. The state court ruled in favor of the plaintiff, Najarian Capital, LLC, and
issued a writ of possession on May 22, 2018. Alarcon then filed a notice of appeal to
this Court, which we dismissed due to her failure to follow the discretionary appeal
procedure. See Case No. A19A0484 (dismissed Nov. 8, 2018).
       Following Alarcon’s failure to vacate the premises, Najarian Capital, LLC filed
an application in state court on December 5, 2018 to execute its writ of possession. The
state court issued a second writ of possession on December 12, 2018. Alarcon then
filed the instant notice of appeal on December 17, 2018. We, however, lack
jurisdiction.
       As we previously explained in our November 8, 2018 dismissal order, because
the order at issue disposes of a de novo appeal from a magistrate court decision,
Alarcon was required to follow the discretionary appeal procedures to obtain review
before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor Mtg. Corp. East,
216 Ga. App. 82, 82 (453 SE2d 119) (1995). Her failure to do so deprives us of
jurisdiction over this appeal.
Accordingly, Alarcon’s appeal is hereby DISMISSED.




                             Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               01/15/2019
                                     I certi fy that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                     Witness my si gnature and the seal of said court
                             hereto affixed the day and year last above written.

                                                                               , Clerk.